         Case 2:17-cv-00826-JFC Document 159 Filed 08/11/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Margaret Mazur, Pro Se                        )   2:17-cv-00826-JFC
     Plaintiff,                               )
                                              )   Judge Conti
               v.                             )
                                              )
Southwestern Veterans Center and              )   Filed: August 11, 2019
Dept. of Military and Veterans Affairs        )
       Defendants.                            )   Electronically Filed

         PLAINTIFF’S MOTION TO COMPEL DEFENDANTS TO SCHEDULE
                       A NAME CLEARING HEARING

Plaintiff, hereafter Ms. Mazur, moves the Court for relief for the following issue as follows:

I. NAME CLEARING HEARING

   1. On May 26, 2016, Ms. Mazur was subjected to a Pre-Disciplinary Hearing ​(​PDC) from

       her employer regarding charges of​ ​theft/loss of money.

   2. Upon Ms. Mazur’s return to work on June 13, 2016, Ms. Mazur contested the charge

       sustained of improper custody and control of monies resulting in a loss of money, the

       final warning imposed and objected to information that remains in her​ ​employment

       record to this day that is extremely harmful to her reputation and future employment

       opportunities with the State.

   3. The false and unsubstantiated information residing in Ms. Mazur’s employment file has

       barred her from obtaining employment with the State as the suspension letter listing theft

       will not be removed from her employment file without the benefit of a name clearing

       hearing. Loss of livelyhood and loss of pension benefits due to unsubstantiated charges

       which led to loss of Ms. Mazur’s 10-year employment with the State of Pennsylvania has

       severely damaged Ms. Mazur’s ability to contribute to her family income.


                                                                                                 1
     Case 2:17-cv-00826-JFC Document 159 Filed 08/11/19 Page 2 of 4



4. Ms. Mazur is entitled to a name clearing hearing to comply with due process rights to

   rebut and correct​ ​the errors made by her former employer regarding discipline imposed.

5. Being charged with theft in a PDC, listing theft in Ms. Mazur’s May 26, 2016 suspension

   letter (that never leaves her employment record) and keeping theft listed in a proposed

   discipline letter is stigmatizing.​ ​It is stigmatizing to have a final warning letter residing in

   Ms. Mazur’s employment file along with an unsubstantiated charge of improper custody

   leading to loss of money.

6. Ms. Mazur has consistently requested her name be cleared of the false charges in her

   employment record from June 13, 2016 forward. She has been consistently denied her

   due process rights for a name clearing hearing prior to filing this civil suit and to date,

   being told “the case is closed”.

7. To date, her employer agents and legal counsel have admitted under oath that they have

   no evidence to support the theft charges and the discipline awarded. Commonwealth rules

   require that when an investigation does not produce supporting evidence for the charges;

   that the discipline and wage loss will be reversed. The Agency refuses to provide

   supporting evidence to support the disciplinary actions and refuses to reverse the

   discipline and loss of wages despite admitting that they possess no evidence to support

   their charges.

8. Ms. Mazur requested via email a Name Clearing Hearing be scheduled. The request was

   sent to Defendants through Defendants’ counsel on July 15, 2019. (EXH 1)

9. Defendants’ counsel responded on July 18, 2019, “there has been no decision by the

   Court which require SWVC or DMVA to provide you with relief in the form of a name



                                                                                                    2
         Case 2:17-cv-00826-JFC Document 159 Filed 08/11/19 Page 3 of 4



       clearing hearing” and also stated that Ms. Mazur’s request is “premature” and Defendants

       will “not be responding to your request at this time”. (EXH 2) Considering Ms. Mazur

       requested that her name be cleared numerous times prior to filing a civil suit, Defendants

       do not intend to grant Ms. Mazur’s request for a Name Clearing Hearing.

   10. A Name Clearing Hearing is a separate issue from the captioned case and is not reliant on

       the outcome of this case.

   11. Ms. Mazur is aware of two recent incidents (June 2019) where Defendants are denying

       employees that were unjustly terminated with a name clearing hearing when a name

       clearing hearing was requested by both employees. Defendants have ignored the

       terminated employees’ requests in writing for a name clearing hearing, as is Defendants’

       custom.

Ms. Mazur has been deprived of her liberty interest of her Accounting Assistant position and the

ability to pursue other State positions, has sustained loss of her livelihood and loss of State

pension benefits.

For the above reasons, Ms. Mazur prays and compels the court to order Defendants to schedule a

Name Clearing Hearing as Defendants require the Court to direct them to comply with Due

Process requirements.



Respectfully submitted,



/s/ Margaret Mazur​   August 11, 2019




                                                                                                  3
        Case 2:17-cv-00826-JFC Document 159 Filed 08/11/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

I, Margaret Mazur, do hereby certify that I have this day served the foregoing ​MOTION TO

COMPEL​ ​by electronic service to the following:

   Scott Bradley
   sbradley@attorneygeneral.gov




/ s / Margaret Mazur

243 Ekastown Rd
Sarver, PA 16055
724-602-2930
Date: August 11, 2019




                                                                                            4
